Name: 80/742/EEC: Commission Decision of 8 July 1980 authorizing the Italian Republic not to apply Community treatment to sewing machines, falling within subheading 84.41 A of the Common Customs Tariff, originating in Japan and in free circulation in the other Member States (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-08-07

 Avis juridique important|31980D074280/742/EEC: Commission Decision of 8 July 1980 authorizing the Italian Republic not to apply Community treatment to sewing machines, falling within subheading 84.41 A of the Common Customs Tariff, originating in Japan and in free circulation in the other Member States (Only the Italian text is authentic) Official Journal L 205 , 07/08/1980 P. 0024****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 8 JULY 1980 AUTHORIZING THE ITALIAN REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO SEWING MACHINES ; FURNITURE SPECIALLY DESIGNED FOR SEWING MACHINES , FALLING WITHIN SUBHEADING 84.41 A OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN JAPAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 80/742/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 4 JULY BY THE ITALIAN GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO SEWING MACHINES ; FURNITURE SPECIALLY DESIGNED FOR SEWING MACHINES , FALLING WITHIN SUBHEADING 84.41 A OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN JAPAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS IN ITALY THE IMPORT OF THE PRODUCTS IN QUESTION ORIGINATING IN JAPAN IS SUBJECT TO AN ANNUAL QUOTA WHICH IS ALREADY WHOLLY TAKEN UP ; WHEREAS THE DISPARITIES WHICH EXIST IN THE COMMERCIAL POLICY MEASURES APPLIED IN CONNECTION WITH THESE PRODUCTS BY THE MEMBER STATES ARE CAUSING DEFLECTION OF TRADE , THEREBY PREVENTING THE EXECUTION OF THOSE COMMERCIAL POLICY MEASURES WHICH ARE IN FORCE BECAUSE OF THE DIFFICULT ECONOMIC SITUATION IN THE SECTOR CONCERNED ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT AND A PROGRESSIVE DECLINE IN ITS MARKET SHARE ; WHEREAS THESE ECONOMIC DIFFICULTIES ARE CAUSED LARGELY BY UNEQUAL CONDITIONS OF COMPETITION , WHICH ALLOW EXPORTS TO BE MADE AT PRICES APPRECIABLY LOWER THAN THOSE OF THE COMMUNITY PRODUCTS IN QUESTION ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE OR PROPOSED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES ; AND TO JEOPARDIZE THE EFFICIENCY OF THE COMMERCIAL MEASURES CONCERNED ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF ; WHEREAS , HOWEVER , THE APPLICATION FOR A LICENCE WHICH GAVE RISE TO THE APPLICATION IN QUESTION DOES NOT NEED TO BE COVERED BY SUCH AN AUTHORIZATION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ITALIAN REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN JAPAN AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER THE DATE OF THE ADOPTION OF THIS DECISION : // // CCT HEADING NO // DESCRIPTION // // 84.41 A // SEWING MACHINES ; FURNITURE SPECIALLY DESIGNED FOR SEWING MACHINES // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 30 SEPTEMBER 1980 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 8 JULY 1980 . FOR THE COMMISSION HENK VREDELING VICE-PRESIDENT